Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 1 of 233 PageID #:
                                    2794




                                                                    GB003248
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 2 of 233 PageID #:
                                    2795




                                                                    GB003249
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 3 of 233 PageID #:
                                    2796




                                                                    GB003250
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 4 of 233 PageID #:
                                    2797




                                                                    GB003251
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 5 of 233 PageID #:
                                    2798




                                                                    GB003252
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 6 of 233 PageID #:
                                    2799




                                                                    GB003253
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 7 of 233 PageID #:
                                    2800




                                                                    GB003254
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 8 of 233 PageID #:
                                    2801




                                                                    GB003255
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 9 of 233 PageID #:
                                    2802




                                                                    GB003256
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 10 of 233 PageID #:
                                    2803




                                                                     GB003257
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 11 of 233 PageID #:
                                    2804




                                                                     GB003258
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 12 of 233 PageID #:
                                    2805




                                                                     GB003259
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 13 of 233 PageID #:
                                    2806




                                                                     GB003260
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 14 of 233 PageID #:
                                    2807




                                                                     GB003261
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 15 of 233 PageID #:
                                    2808




                                                                     GB003262
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 16 of 233 PageID #:
                                    2809




                                                                     GB003263
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 17 of 233 PageID #:
                                    2810




                                                                     GB003264
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 18 of 233 PageID #:
                                    2811




                                                                     GB003265
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 19 of 233 PageID #:
                                    2812




                                                                     GB003266
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 20 of 233 PageID #:
                                    2813




                                                                     GB003267
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 21 of 233 PageID #:
                                    2814




                                                                     GB003268
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 22 of 233 PageID #:
                                    2815




                                                                     GB003269
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 23 of 233 PageID #:
                                    2816




                                                                     GB003270
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 24 of 233 PageID #:
                                    2817




                                                                     GB003271
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 25 of 233 PageID #:
                                    2818




                                                                     GB003272
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 26 of 233 PageID #:
                                    2819




                                                                     GB003273
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 27 of 233 PageID #:
                                    2820




                                                                     GB003274
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 28 of 233 PageID #:
                                    2821




                                                                     GB003275
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 29 of 233 PageID #:
                                    2822




                                                                     GB003276
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 30 of 233 PageID #:
                                    2823




                                                                     GB003277
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 31 of 233 PageID #:
                                    2824




                                                                     GB003278
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 32 of 233 PageID #:
                                    2825




                                                                     GB003279
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 33 of 233 PageID #:
                                    2826




                                                                     GB003280
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 34 of 233 PageID #:
                                    2827




                                                                     GB003281
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 35 of 233 PageID #:
                                    2828




                                                                     GB003282
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 36 of 233 PageID #:
                                    2829




                                                                     GB003283
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 37 of 233 PageID #:
                                    2830




                                                                     GB003284
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 38 of 233 PageID #:
                                    2831




                                                                     GB003285
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 39 of 233 PageID #:
                                    2832




                                                                     GB003286
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 40 of 233 PageID #:
                                    2833




                                                                     GB003287
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 41 of 233 PageID #:
                                    2834




                                                                     GB003288
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 42 of 233 PageID #:
                                    2835




                                                                     GB003289
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 43 of 233 PageID #:
                                    2836




                                                                     GB003290
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 44 of 233 PageID #:
                                    2837




                                                                     GB003291
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 45 of 233 PageID #:
                                    2838




                                                                     GB003292
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 46 of 233 PageID #:
                                    2839




                                                                     GB003293
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 47 of 233 PageID #:
                                    2840




                                                                     GB003294
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 48 of 233 PageID #:
                                    2841




                                                                     GB003295
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 49 of 233 PageID #:
                                    2842




                                                                     GB003296
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 50 of 233 PageID #:
                                    2843




                                                                     GB003297
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 51 of 233 PageID #:
                                    2844




                                                                     GB003298
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 52 of 233 PageID #:
                                    2845




                                                                     GB003299
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 53 of 233 PageID #:
                                    2846




                                                                     GB003300
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 54 of 233 PageID #:
                                    2847




                                                                     GB003301
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 55 of 233 PageID #:
                                    2848




                                                                     GB003302
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 56 of 233 PageID #:
                                    2849




                                                                     GB003303
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 57 of 233 PageID #:
                                    2850




                                                                     GB003304
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 58 of 233 PageID #:
                                    2851




                                                                     GB003305
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 59 of 233 PageID #:
                                    2852




                                                                     GB003306
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 60 of 233 PageID #:
                                    2853




                                                                     GB003307
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 61 of 233 PageID #:
                                    2854




                                                                     GB003308
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 62 of 233 PageID #:
                                    2855




                                                                     GB003309
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 63 of 233 PageID #:
                                    2856




                                                                     GB003310
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 64 of 233 PageID #:
                                    2857




                                                                     GB003311
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 65 of 233 PageID #:
                                    2858




                                                                     GB003312
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 66 of 233 PageID #:
                                    2859




                                                                     GB003313
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 67 of 233 PageID #:
                                    2860




                                                                     GB003314
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 68 of 233 PageID #:
                                    2861




                                                                     GB003315
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 69 of 233 PageID #:
                                    2862




                                                                     GB003316
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 70 of 233 PageID #:
                                    2863




                                                                     GB003317
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 71 of 233 PageID #:
                                    2864




                                                                     GB003318
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 72 of 233 PageID #:
                                    2865




                                                                     GB003319
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 73 of 233 PageID #:
                                    2866




                                                                     GB003320
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 74 of 233 PageID #:
                                    2867




                                                                     GB003321
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 75 of 233 PageID #:
                                    2868




                                                                     GB003322
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 76 of 233 PageID #:
                                    2869




                                                                     GB003323
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 77 of 233 PageID #:
                                    2870




                                                                     GB003324
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 78 of 233 PageID #:
                                    2871




                                                                     GB003325
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 79 of 233 PageID #:
                                    2872




                                                                     GB003326
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 80 of 233 PageID #:
                                    2873




                                                                     GB003327
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 81 of 233 PageID #:
                                    2874




                                                                     GB003328
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 82 of 233 PageID #:
                                    2875




                                                                     GB003329
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 83 of 233 PageID #:
                                    2876




                                                                     GB003330
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 84 of 233 PageID #:
                                    2877




                                                                     GB003331
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 85 of 233 PageID #:
                                    2878




                                                                     GB003332
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 86 of 233 PageID #:
                                    2879




                                                                     GB003333
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 87 of 233 PageID #:
                                    2880




                                                                     GB003334
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 88 of 233 PageID #:
                                    2881




                                                                     GB003335
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 89 of 233 PageID #:
                                    2882




                                                                     GB003336
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 90 of 233 PageID #:
                                    2883




                                                                     GB003337
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 91 of 233 PageID #:
                                    2884




                                                                     GB003338
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 92 of 233 PageID #:
                                    2885




                                                                     GB003339
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 93 of 233 PageID #:
                                    2886




                                                                     GB003340
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 94 of 233 PageID #:
                                    2887




                                                                     GB003341
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 95 of 233 PageID #:
                                    2888




                                                                     GB003342
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 96 of 233 PageID #:
                                    2889




                                                                     GB003343
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 97 of 233 PageID #:
                                    2890




                                                                     GB003344
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 98 of 233 PageID #:
                                    2891




                                                                     GB003345
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 99 of 233 PageID #:
                                    2892




                                                                     GB003346
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 100 of 233 PageID #:
                                     2893




                                                                     GB003347
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 101 of 233 PageID #:
                                     2894




                                                                     GB003348
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 102 of 233 PageID #:
                                     2895




                                                                     GB003349
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 103 of 233 PageID #:
                                     2896




                                                                     GB003350
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 104 of 233 PageID #:
                                     2897




                                                                     GB003351
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 105 of 233 PageID #:
                                     2898




                                                                     GB003352
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 106 of 233 PageID #:
                                     2899




                                                                     GB003353
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 107 of 233 PageID #:
                                     2900




                                                                     GB003354
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 108 of 233 PageID #:
                                     2901




                                                                     GB003355
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 109 of 233 PageID #:
                                     2902




                                                                     GB003356
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 110 of 233 PageID #:
                                     2903




                                                                     GB003357
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 111 of 233 PageID #:
                                     2904




                                                                     GB003358
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 112 of 233 PageID #:
                                     2905




                                                                     GB003359
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 113 of 233 PageID #:
                                     2906




                                                                     GB003360
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 114 of 233 PageID #:
                                     2907




                                                                     GB003361
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 115 of 233 PageID #:
                                     2908




                                                                     GB003362
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 116 of 233 PageID #:
                                     2909




                                                                     GB003363
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 117 of 233 PageID #:
                                     2910




                                                                     GB003364
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 118 of 233 PageID #:
                                     2911




                                                                     GB003365
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 119 of 233 PageID #:
                                     2912




                                                                     GB003366
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 120 of 233 PageID #:
                                     2913




                                                                     GB003367
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 121 of 233 PageID #:
                                     2914




                                                                     GB003368
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 122 of 233 PageID #:
                                     2915




                                                                     GB003369
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 123 of 233 PageID #:
                                     2916




                                                                     GB003370
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 124 of 233 PageID #:
                                     2917




                                                                     GB003371
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 125 of 233 PageID #:
                                     2918




                                                                     GB003372
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 126 of 233 PageID #:
                                     2919




                                                                     GB003373
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 127 of 233 PageID #:
                                     2920




                                                                     GB003374
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 128 of 233 PageID #:
                                     2921




                                                                     GB003375
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 129 of 233 PageID #:
                                     2922




                                                                     GB003376
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 130 of 233 PageID #:
                                     2923




                                                                     GB003377
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 131 of 233 PageID #:
                                     2924




                                                                     GB003378
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 132 of 233 PageID #:
                                     2925




                                                                     GB003379
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 133 of 233 PageID #:
                                     2926




                                                                     GB003380
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 134 of 233 PageID #:
                                     2927




                                                                     GB003381
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 135 of 233 PageID #:
                                     2928




                                                                     GB003382
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 136 of 233 PageID #:
                                     2929




                                                                     GB003383
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 137 of 233 PageID #:
                                     2930




                                                                     GB003384
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 138 of 233 PageID #:
                                     2931




                                                                     GB003385
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 139 of 233 PageID #:
                                     2932




                                                                     GB003386
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 140 of 233 PageID #:
                                     2933




                                                                     GB003387
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 141 of 233 PageID #:
                                     2934




                                                                     GB003388
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 142 of 233 PageID #:
                                     2935




                                                                     GB003389
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 143 of 233 PageID #:
                                     2936




                                                                     GB003390
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 144 of 233 PageID #:
                                     2937




                                                                     GB003391
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 145 of 233 PageID #:
                                     2938




                                                                     GB003392
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 146 of 233 PageID #:
                                     2939




                                                                     GB003393
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 147 of 233 PageID #:
                                     2940




                                                                     GB003394
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 148 of 233 PageID #:
                                     2941




                                                                     GB003395
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 149 of 233 PageID #:
                                     2942




                                                                     GB003396
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 150 of 233 PageID #:
                                     2943




                                                                     GB003397
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 151 of 233 PageID #:
                                     2944




                                                                     GB003398
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 152 of 233 PageID #:
                                     2945




                                                                     GB003399
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 153 of 233 PageID #:
                                     2946




                                                                     GB003400
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 154 of 233 PageID #:
                                     2947




                                                                     GB003401
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 155 of 233 PageID #:
                                     2948




                                                                     GB003402
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 156 of 233 PageID #:
                                     2949




                                                                     GB003403
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 157 of 233 PageID #:
                                     2950




                                                                     GB003404
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 158 of 233 PageID #:
                                     2951




                                                                     GB003405
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 159 of 233 PageID #:
                                     2952




                                                                     GB003406
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 160 of 233 PageID #:
                                     2953




                                                                     GB003407
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 161 of 233 PageID #:
                                     2954




                                                                     GB003408
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 162 of 233 PageID #:
                                     2955




                                                                     GB003409
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 163 of 233 PageID #:
                                     2956




                                                                     GB003410
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 164 of 233 PageID #:
                                     2957




                                                                     GB003411
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 165 of 233 PageID #:
                                     2958




                                                                     GB003412
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 166 of 233 PageID #:
                                     2959




                                                                     GB003413
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 167 of 233 PageID #:
                                     2960




                                                                     GB003414
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 168 of 233 PageID #:
                                     2961




                                                                     GB003415
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 169 of 233 PageID #:
                                     2962




                                                                     GB003416
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 170 of 233 PageID #:
                                     2963




                                                                     GB003417
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 171 of 233 PageID #:
                                     2964




                                                                     GB003418
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 172 of 233 PageID #:
                                     2965




                                                                     GB003419
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 173 of 233 PageID #:
                                     2966




                                                                     GB003420
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 174 of 233 PageID #:
                                     2967




                                                                     GB003421
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 175 of 233 PageID #:
                                     2968




                                                                     GB003422
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 176 of 233 PageID #:
                                     2969




                                                                     GB003423
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 177 of 233 PageID #:
                                     2970




                                                                     GB003424
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 178 of 233 PageID #:
                                     2971




                                                                     GB003425
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 179 of 233 PageID #:
                                     2972




                                                                     GB003426
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 180 of 233 PageID #:
                                     2973




                                                                     GB003427
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 181 of 233 PageID #:
                                     2974




                                                                     GB003428
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 182 of 233 PageID #:
                                     2975




                                                                     GB003429
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 183 of 233 PageID #:
                                     2976




                                                                     GB003430
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 184 of 233 PageID #:
                                     2977




                                                                     GB003431
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 185 of 233 PageID #:
                                     2978




                                                                     GB003432
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 186 of 233 PageID #:
                                     2979




                                                                     GB003433
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 187 of 233 PageID #:
                                     2980




                                                                     GB003434
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 188 of 233 PageID #:
                                     2981




                                                                     GB003435
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 189 of 233 PageID #:
                                     2982




                                                                     GB003436
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 190 of 233 PageID #:
                                     2983




                                                                     GB003437
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 191 of 233 PageID #:
                                     2984




                                                                     GB003438
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 192 of 233 PageID #:
                                     2985




                                                                     GB003439
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 193 of 233 PageID #:
                                     2986




                                                                     GB003440
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 194 of 233 PageID #:
                                     2987




                                                                     GB003441
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 195 of 233 PageID #:
                                     2988




                                                                     GB003442
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 196 of 233 PageID #:
                                     2989




                                                                     GB003443
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 197 of 233 PageID #:
                                     2990




                                                                     GB003444
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 198 of 233 PageID #:
                                     2991




                                                                     GB003445
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 199 of 233 PageID #:
                                     2992




                                                                     GB003446
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 200 of 233 PageID #:
                                     2993




                                                                     GB003447
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 201 of 233 PageID #:
                                     2994




                                                                     GB003448
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 202 of 233 PageID #:
                                     2995




                                                                     GB003449
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 203 of 233 PageID #:
                                     2996




                                                                     GB003450
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 204 of 233 PageID #:
                                     2997




                                                                     GB003451
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 205 of 233 PageID #:
                                     2998




                                                                     GB003452
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 206 of 233 PageID #:
                                     2999




                                                                     GB003453
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 207 of 233 PageID #:
                                     3000




                                                                     GB003454
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 208 of 233 PageID #:
                                     3001




                                                                     GB003455
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 209 of 233 PageID #:
                                     3002




                                                                     GB003456
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 210 of 233 PageID #:
                                     3003




                                                                     GB003457
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 211 of 233 PageID #:
                                     3004




                                                                     GB003458
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 212 of 233 PageID #:
                                     3005




                                                                     GB003459
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 213 of 233 PageID #:
                                     3006




                                                                     GB003460
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 214 of 233 PageID #:
                                     3007




                                                                     GB003461
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 215 of 233 PageID #:
                                     3008




                                                                     GB003462
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 216 of 233 PageID #:
                                     3009




                                                                     GB003463
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 217 of 233 PageID #:
                                     3010




                                                                     GB003464
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 218 of 233 PageID #:
                                     3011




                                                                     GB003465
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 219 of 233 PageID #:
                                     3012




                                                                     GB003466
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 220 of 233 PageID #:
                                     3013




                                                                     GB003467
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 221 of 233 PageID #:
                                     3014




                                                                     GB003468
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 222 of 233 PageID #:
                                     3015




                                                                     GB003469
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 223 of 233 PageID #:
                                     3016




                                                                     GB003470
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 224 of 233 PageID #:
                                     3017




                                                                     GB003471
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 225 of 233 PageID #:
                                     3018




                                                                     GB003472
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 226 of 233 PageID #:
                                     3019




                                                                     GB003473
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 227 of 233 PageID #:
                                     3020




                                                                     GB003474
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 228 of 233 PageID #:
                                     3021




                                                                     GB003475
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 229 of 233 PageID #:
                                     3022




                                                                     GB003476
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 230 of 233 PageID #:
                                     3023




                                                                     GB003477
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 231 of 233 PageID #:
                                     3024




                                                                     GB003478
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 232 of 233 PageID #:
                                     3025




                                                                     GB003479
Case 3:16-cv-00742-DJH-CHL Document 143-7 Filed 05/21/19 Page 233 of 233 PageID #:
                                     3026




                                                                     GB003480
